TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00102-CR


Steven Jones, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,745, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Based on the findings and conclusions signed by the district court on November 29,
2004, appellant's counsel, Mr. David S. Barron, is ordered to tender a brief on appellant's behalf no
later than January 14, 2005.  If counsel does not comply with this order, the district court will be
instructed to appoint substitute counsel.
It is ordered December 9, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish